 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

JUNKIEDOG.COM, INC.,

a Nevada corporation

 

AND

 

CAFESA.CO,

a Florida corporation

 

AND

 

LUIS RAVELO AND LUCIA RAVELO,

Selling Shareholders

 



   

   




AGREEMENT

This Stock Purchase Agreement is dated as of April , 2017, and is by and between
JunkieDog.com, a Nevada corporation ("JKDG"), and Cafesa.Co, a Florida
corporation ("Cafesa"), and Luis Ravelo and Lucia Ravelo (collectively Ravelo or
“Selling Shareholders”).

WHEREAS, the respective Boards of Directors of JKDG and Cafesa have each
approved the transfers and purchases set forth herein (the "Acquisition"), upon
the terms and subject to the conditions set forth in this Agreement;

WHEREAS, the respective Boards of Directors of JKDG and Cafesa have each
determined that the Acquisition and the other transactions contemplated hereby
are consistent with, and in furtherance of, their respective business strategies
and goals and are in the best interests of their respective stockholders;

WHEREAS, the Selling Shareholders have voted in favor of the Acquisition and
desire to sell a portion of their shares to JKDG; and

WHEREAS, JKDG and Cafesa desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and also to
prescribe various conditions to the Acquisition.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

ARTICLE I

THE ACQUISITION

SECTION 1.1. The Acquisition. Upon the terms and subject to the conditions set
forth in this Agreement, the Selling Shareholders will sell, transfer and convey
to JKDG ____ shares of common stock of Cafesa, that amount being equal to 70% of
the total issued and outstanding capital stock of Cafesa (the “Purchased
Stock”). JKDG shall assign the Purchased stock to Grand Havana Master LLC
(“GHM”), a wholly owned subsidiary of JKDG (with any reference to “JKDG”
including GHM), and Cafesa shall become a majority-owned subsidiary of GHM,
which includes by operation of law without limitation the assets and properties
owned by Cafesa or in which Cafesa has any right, title, or interest inchoate or
otherwise, of every kind and description, wherever located, including all
property tangible or intangible and real or personal, good will, research and
development projects, inventions, discoveries, ideas, improvements, processes,
designs, procedures, formulas, know-how, assets, patents, accounts receivable,
bank accounts, cash, securities, claims, contract rights, the right to use the
trade names (as defined below) in connection with any of its businesses or
operations, and all other names, trade names trademarks, or copyrights used by
Cafesa in connection with its business or products or other rights in exchange
for the receipt by the Selling Shareholders of:



   

   

 

(a) Assumption of the liabilities as set forth on Exhibit 1.1 (a).

(b) $420,000 payable as follows

(i)       $65,000 on or before May 15, 2017

(ii)       $65,000 on or before August 15, 2017

(iii)       8 payments of $27,187.50 with the first payment on or before
November 15, 2017 and then every three months thereafter with the last payment
being due on or before November 15, 2019.

(iv)       8 payments of $9,062.50 payable in the common stock of the company to
be issued on the same date as the payments set forth in 1.1(b)(iii), with the
common stock being valued at the closing bid price on the third business day
prior to the issuance thereof.

(c) GHM shall enter into an employment agreement (the “Employment Agreement”)
with Luis Ravelo for the term of one (1) year, that is automatically renewable
for one (1) year terms with a salary of $104,000 per year, payable on GHM’s
regular payment schedule. However, in lieu of any payment due under the
employment agreement, Luis Ravelo may elect to receive a portion of the amounts
payable under the employment agreement in shares of the Company’s stock, to be
registered on Form S-8 or other acceptable Registration Statement. Pursuant to
the Employment Agreement, Ravelo shall be appointed as Vice President of
Operations of JKDG and of Cafesa. The Board of Directors shall also pass a
resolution authorizing Ravelo to purchase equipment valued up to $5,000 on an
emergency basis should the board be unavailable to meet within the timeframe
required for the purchase to be made. Additionally, Ravelo shall be appointed to
the Board of Directors of JKDG.

(d) Simultaneously herewith, the Selling Shareholders and GHM shall enter into a
Shareholder Agreement in the form attached hereto as Exhibit 1.1(d) setting
forth the rights and obligations of GHM and the Selling Shareholders.

Cafesa represents that it has fully and accurately disclosed the assets to be
transferred, which include all those reasonably necessary for the conduct of the
acquired business in the same manner as that in which such business has been
conducted in the immediate past and that no such assets have been heretofore
transferred.

SECTION 1.2. Liabilities. Cafesa, Inc. has disclosed all known liabilities,
actual or contingent and those liabilities have been set forth on Exhibit 1.1(a)
and are represented in the financial statements to be provided pursuant to
Section 1.3.

 

SECTION 1.3. Audited Financial Statements. Cafesa and the Selling Shareholders
have delivered to JKDG the financial information and schedules set forth on
Exhibit 1.3. The Financial Statements shall have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
(except as may be indicated therein or in the notes thereto) and fairly present
the financial position of Cafesa as of the dates thereof and the results of its
operations and changes in financial position for the periods then ended. The
Selling Shareholders and Cafesa shall cooperate with JKDG to have such financial
statements audited by JKDG’s auditor as may be required by the Securities
Exchange Act of 1934 and Regulation S-X.

 



   

   

 

 

SECTION 1.4. Instruments of Transfer. The sales, assignments, and deliveries to
be made to JKDG pursuant to this Agreement shall be effected if and as may be
necessary under applicable law by stock transfers, deeds, bills of sale,
indorsements, checks, and other instruments of transfer in such form as JKDG
shall reasonably request. Cafesa shall prepare appropriate forms of instruments
of transfer and conveyance in conformity with this agreement and shall submit
them to JKDG not less than 5 days prior to Closing. Any time and from time to
time after the Closing, on JKDG’s request, Cafesa will do, execute, acknowledge,
and deliver all such further acts, deeds, assignments, transfers, and powers of
attorney as may be required in conformity with this Agreement for the adequate
assigning, transferring, granting, and confirming to JKDG of the stock, assets
and properties sold to JKDG. In the event that Cafesa is unable or unwilling to
execute, acknowledge or deliver such documents, then JKDG may exercise the power
of attorney granted in Section ____ below.

SECTION 1.5. Name. Cafesa agrees that it has not and will not authorize the use
of the name Cafesa, Cafesa Co, Cafesa.Co, Café Miami, Café SA, or any trade name
or trademark under which it has conducted business, and such names, trade names
and any all other names, trade names and trademarks, whether registered or
unregistered are hereby transferred, soled and assigned to the JKDG.

SECTION 1.6. Assignment of Contract Rights. To the extent necessary under
applicable law or otherwise, if any contract, license, lease, commitment, or
sales or purchase order assignable to JKDG or GHM under this Agreement may not
be assigned without the consent of the other party thereto, Cafesa shall obtain
the consent of the other party to the assignment. All contracts to which Cafesa
is a party are set forth on Exhibit 1.6 attached hereto and made a part hereof.
All such contracts shall be delivered to JKDG at closing.

SECTION 1.7. Accounts Receivable. After the Closing Date JKDG shall have the
authority to collect all receivables transferred by Cafesa under this Agreement
and to endorse without recourse and without warranties of any kind the name of
Cafesa Co. on any checks or evidence of indebtedness received by JKDG on account
of any receivables. Cafesa will transfer and deliver to JKDG any cash or other
property that Cafesa may receive in respect to any receivables.

SECTION 1.8. Books and Records. Cafesa shall immediately deliver to JKDG the
originals of minute books, stock books, and other corporate records of Cafesa.
The Selling Shaeholders shall have the right to retain copies of such corporate
records, The Parties shall have reasonable access to and the right to make
extract copies of all books, records, and documents referred to in this
agreement that are in the possession of the other party.

SECTION 1.9. Closing. The closing of the Acquisition (the "Closing") will take
place upon completion of the transfer of Shares and the payment set forth in
Section 1.1(b)(i) which shall be no later than May 15, 2017 unless another time
or date is agreed to in writing by the parties hereto. For the purposes of this
provision, email correspondence shall be considered a “writing” if the content
of such email is agreed to be each Party. At closing Cafesa shall provide the
resignations of its officers and directors and shall appoint Robert Rico as
President and director and Tanya Bredemeier and Steven Polisar as directors. 



   

   

 

SECTION 1.10. Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, the parties shall cause the Acquisition
to be consummated by filing appropriate documents executed in accordance with
the relevant provisions of applicable law and shall make all other filings or
recordings required to transfer the stock and otherwise to effect the
transactions contemplated by this Agreement.

SECTION 1.11. Effects of the Acquisition. The Acquisition shall have the effect
of control of Cafesa to JKDG and all rights and benefits attendant thereto.

SECTION 1.12. Tax Considerations. If each of the Selling Shareholders, and JKDG
agree, the Parties hereto may change the method of effecting the acquisition and
transactions contemplated hereby, and each party shall cooperate in such
efforts, including, to provide for maximization of tax attributes and, among
other methods, (a) a merger of Cafesa with and into a new corporation, or (b) a
merger of Cafesa with and into GHM; provided, however, that no such change shall
alter or change the amount or kind of consideration to be paid to the Selling
Shareholders as provided for in this Agreement (the "Acquisition
Consideration").

ARTICLE II

EFFECT OF THE ACQUISITION ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS;
DELIVERY OF CERTIFICATES

SECTION 2.1. Delivery Certificates. The Selling Shareholders shall deliver to
JKDG the Shares at Closing.

SECTION 2.2. No Fractional Securities. Notwithstanding any other provision of
this Agreement, no certificates or scrip for shares of capital stock
representing less than one share of JKDG Common Stock shall be issued.

SECTION 2.3. Restricted Securities. The shares of the JKDG common stock, and any
other securities to be issued in connection with the Acquisition, unless
otherwise registered as provided for herein, shall be deemed "restricted
securities" as defined by Rule 144 under the Securities Act of 1933, as amended
(the "Securities Act"). The certificates evidencing such shares shall bear the
following restrictive legend:

The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and may not be sold
or otherwise transferred unless registered under the Securities Act or there is
an opinion from counsel to the Company that such sale or other transfer may be
made pursuant to an exemption from the registration requirement of the
Securities Act. 



   

   

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations and Warranties of Cafesa and the Selling
Shareholders. Cafesa and Selling Shareholders represent and warrant to JKDG as
follows:

(a)Organization, Standing and Corporate Power. (i) Cafesa is a corporation duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the laws of the jurisdiction in which it is
organized and has the requisite corporate or other power and authority to carry
on its business as now being conducted. Cafesa, is duly qualified or licensed to
do business and is in good standing (with respect to jurisdictions which
recognize such concept) in each jurisdiction in which the nature of its business
or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, except for those jurisdictions where the
failure to be so qualified or licensed or to be in good standing would not have
a material adverse effect on Cafesa. Cafesa has delivered to JKDG prior to the
execution of this Agreement, complete and correct copies of its Certificate of
Incorporation and By-Laws, as amended to date.

(b)Subsidiaries. Cafesa does not beneficially own any subsidiaries nor does it
own any capital stock or other proprietary interest, directly, indirectly in any
corporation, trust, partnership, joint venture or other entity.

(c)Capital Structure. The authorized capital stock of Cafesa is set forth on
Exhibit 3.1(C). All outstanding shares of capital stock of Cafesa are, and all
shares which may be issued will be, when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to preemptive rights.

(d)Authority; Noncontravention. Cafesa has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
Cafesa and the Selling Shareholders and the consummation by Cafesa and the
Selling Shareholders of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of Cafesa,
subject, in the case of the Acquisition, to the Cafesa Stockholder Approval
(approval of the common shareholders of Cafesa as required by Cafesa’s Articles
of Incorporation and by applicable Florida law). This Agreement has been duly
executed and delivered by Cafesa and the Selling Shareholders and, assuming the
due authorization, execution and delivery by JKDG constitutes the only legal,
valid and binding obligation of Cafesa, enforceable against Cafesa in accordance
with its terms. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions of this Agreement will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of a benefit under, or result in the creation of any Lien
upon any of the Assets to be transferred by Cafesa under, (i) the certificate of
incorporation or bylaws of Cafesa, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, license or similar authorization applicable to Cafesa or (iii)
subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule
or regulation applicable to CAfesa, in the case of clauses (ii) and (iii), any
such conflicts, violations, defaults, rights, losses or Liens that individually
or in the aggregate would not (x) have a material adverse effect on Cafesa or
(y) reasonably be expected to impair the ability of Cafesa to perform its
obligations under this Agreement. No consent, approval, order or authorization
of, action by or in respect of, or registration, declaration or filing with, any
federal, state, local or foreign government, any court, administrative,
regulatory or other governmental agency, commission or authority or any
nongovernmental self-regulatory agency, commission or authority (a "Governmental
Entity") is required by or with respect to Cafesa in connection with the
execution and delivery of this Agreement by Cafesa or the consummation by Cafesa
of the transactions contemplated by this Agreement, except for (1) the filing of
appropriate documents with the relevant authorities of other states in which
Cafes is qualified to do business and such filings with Governmental Entities to
satisfy the applicable requirements for the transfer or assignment of patents,
service marks, trade names, copy rights or similar rights; and (2) such
consents, approvals, orders or authorizations the failure of which to be made or
obtained individually or in the aggregate would not (x) have a material adverse
effect on Cafesa or (y) reasonably be expected to impair the ability of Cafesa
to perform its obligations under this Agreement.

 

   

   

 

To the knowledge of Cafesa or the Selling Shareholders neither Cafesa nor the
Selling Shareholders, are in material violation of, or in material default
under, (i) any term or provision of its Certificate of Incorporation or bylaws;
or (ii) any existing applicable law, rule, regulation, judgment, order or decree
of any governmental agency or court, domestic or foreign, having jurisdiction
over it or any of its properties or business. Cafesa owns, possesses or has
obtained all material governmental and other licenses, permits, certifications,
registration, approvals or consents and other authorizations necessary to own or
lease, as the case may be, and to operate its properties and to conduct its
business or operations as presently conducted and all such governmental and
other licenses, permits, certifications, registrations, approvals, consents and
other authorizations are outstanding and in good standing and there are no
existing actions, seeking to cancel, terminate or limit such licenses, permits,
certifications, registrations, approvals or consents or authorizations.

(e)Good Title. All assets and properties that were and are used in the business
of Cafesa, or that were reflected in the balance sheets dated December 31, 2016,
are owned by Cafesa and are free and clear of all liens and encumbrances and are
not subject to any restriction except as set forth in Exhibit 1.1(a).

(f)Undisclosed Liabilities. To Cafesa’s knowledge, except (i) as reflected in
the Financial Statements or in the notes thereto, (ii) for liabilities incurred
in connection with this Agreement or the transactions contemplated hereby, or
(iii) liabilities incurred in the ordinary cause of Cafesa’s business since its
inception, Cafesa has no liabilities or obligations of any nature which,
individually or in the aggregate, would have a material adverse effect on Cafesa
or its ability to carry out the terms of this Agreement.

(g)Information Supplied. None of the information supplied or to be supplied by
Cafesa or the Selling Shareholders specifically for inclusion or incorporation
by reference any reports, notices, schedules or filings to be filed with the SEC
by JKDG in connection with the transactions contemplated hereby will to Cafesa’s
knowledge contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

(h)Customer Relationships. Cafesa enjoys very good relationships with their
customers, and there have been no significant difficulties experienced that
would indicate that these good relationships will not continue past the Closing
Date. afesa does not now have, nor has ever had, any agreement, arrangement, or
understanding with any of its customers with respect to discriminatory
allowances, preferential or special terms of sale, or exclusive dealing or
special delivery terms, and nothing has been done or said by Cafesa to cause any
of its customers to expect any such special conditions as a prerequisite for
continued purchases of products from JKDG, GHM or JKDG’s or GHM’s successors or
assigns. Cafesa is not in default under any contract, agreement, lease, or other
document to which it is a party, and has complied with all laws, regulations,
and ordinances applicable to its business to the date of this Agreement.

(i)Absence of Certain Changes or Events. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby since
December 31, 2016, Cafesa has conducted its business only in the ordinary course
since such date and prior to the date hereof, and there has not been (i) any
material adverse change in Cafesa, (ii) any declaration, setting aside or
payment of any dividend or other distribution (whether in cash, stock or
property) with respect to any of Cafesa’s capital stock, (iii) any split,
combination or reclassification of any of Cafesa’s capital stock or any issuance
or the authorization of any issuance of any other securities in respect of, in
lieu of or in substitution for shares of Subsidiaries' capital stock, (iv)(A)
any granting by Cafesa to any current or former director, executive officer or
other key employee of Cafesa of any increase in compensation, bonus or other
benefit, (B) any granting by Cafesa to any such current or former director,
executive officer or key employee of any increase in severance or termination
pay, or (C) any entry by Cafesa into, or any amendment of, any employment,
deferred compensation consulting, severance, termination or indemnification
agreement with any such current or former director, executive officer or key
employee, (v) except insofar as may have been disclosed in writing by Cafesa to
JKDG or required by a change in USGAAP, any change in accounting methods,
principles or practices by Cafesa materially affecting Cafesa’s assets,
liabilities or business, or (vi) except insofar as may have been disclosed by
Cafesa in writing , any tax election that individually or in the aggregate would
have a material adverse effect on Cafesa’s tax attributes or any settlement or
compromise of any material income tax liability.

 



   

   

 

 

 

(j)Compliance with Applicable Laws; Litigation. (i) To the knowledge of Cafesa
and the Selling Shareholders, Cafesa holds all permits, licenses, variances,
exemptions, orders, registrations and approvals of all Governmental Entities
which are required for the operation of its businesses except where the failure
to have any such Permits individually or in the aggregate would not have a
material adverse effect on Cafesa. Cafesa is in compliance with the terms of the
Permits and all applicable statutes, laws, ordinances, rules and regulations,
except where the failure so to comply individually or in the aggregate would not
have a material adverse effect on Cafesa. As of the date of this Agreement, no
action, demand, requirement or investigation by any Governmental Entity and no
suit, action or proceeding by any person, in each case with respect to either
Subsidiary or any of its respective properties, is pending or, to the knowledge
of Cafesa or the Selling Shaeholders, threatened, except as set forth by Cafesa
in writing; (ii) Cafesa is not subject to any outstanding order, injunction or
decree which has had or, insofar as can be reasonably foreseen, individually or
in the aggregate will have a material adverse effect on it, and no state of
facts exist which could reasonably be foreseen to give rise to litigation,
threatened or otherwise.

(k)Taxes. To the knowledge of Cafesa and the Selling Shareholders, Cafesa has
filed all material tax returns and reports required to be filed by it and all
such returns and reports are complete and correct in all material respects, or
requests for extensions to file such returns or reports have been timely filed,
granted and have not expired, except to the extent that such failures to file,
to be complete or correct or to have extensions granted that remain in effect
individually or in the aggregate would not have a material adverse effect on
Cafesa. Except a specifically disclosed in writing in detail on Schedule 3.1
Cafesa has paid all taxes (as defined herein) shown as due on such returns.

As used in this Agreement, "taxes" shall include all (x) federal, state, local
or foreign income, property, sales, excise and other taxes or similar
governmental charges, including any interest, penalties or additions with
respect thereto, (y) liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group, and (z) liability for the payment of any amounts as a
result of being party to any tax sharing agreement or as a result of any express
or implied obligation to indemnify any other person with respect to the payment
of any amounts of the type described in clause (x) or (y).

(l)Financial Statements. Cafesa’s Financial Statements comply as to form in all
material respects with applicable accounting requirements with respect thereto;
and fairly present, in all material respects, the financial position of Cafesa
at, and the results of its operations for, each of the periods then ended and
were prepared in conformity with GAAP applied on a consistent basis, except as
otherwise disclosed therein and, subject to normal year-end adjustments, the
absence of footnote disclosures, and any other adjustments described therein, it
being understood the financial statements for year ended December 31, 2015 and
subsequent are unaudited.

 



   

   

 

 

(m)Absence of Certain Changes or Events. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby, since
December 31, 2016, Cafesa has conducted its business only in the ordinary course
and to Cafesa’s and the Selling Shareholders’ knowledge there has not been any
material adverse change in Subsidiaries’ businesses, finances or operations.

(n)Intellectual Property. To the knowledge of Cafesa and the Selling
Shareholders, Cafesa owns or has a valid license to use all trademarks, service
marks, trade names, patents and copyrights (including any registrations or
applications for registration of any of the foregoing) (collectively, the
"Intellectual Property") necessary to carry on its business substantially as
currently conducted and as set forth in its business plan and as otherwise
represented, except for such Intellectual Property the failure of which to own
or validly license individually or in the aggregate would not have a material
adverse effect on Cafesa. Cafesa has not received any notice of infringement of
or conflict with, and, to Cafesa’s or the Selling Shareholder’s knowledge, there
are no infringements of or conflicts (i) with the rights of others with respect
to the use of, or (ii) by others with respect to, any Intellectual Property that
individually or in the aggregate, in either such case, would have a material
adverse effect on Cafesa.

(o)Full Disclosure. The documents, certificates, and other writings furnished or
to be furnished by or on behalf of Cafesa to JKDG pursuant to the provisions of
this Agreement, taken together in the aggregate, do not and will not contain any
untrue statement of a material fact, or omit to state any material fact
necessary to make the statements made, in the light of the circumstances under
which they are made, not misleading.

SECTION 3.2. Representations and Warranties of JKDG. JKDG to the extent
applicable and with regard to itself and GHM, represents and warrants to Cafesa
and the Selling Shareholders the following:

(a)Organization, Standing and Corporate Power. (i) JKDG is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada and has the requisite corporate or other power, as the case may be, and
authority to carry on its business as now being conducted, except, as to
subsidiaries, for those jurisdictions where the failure to be so organized,
existing or in good standing individually or in the aggregate would not have a
material adverse effect on JKDG. Each of TRC and GHM is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership, leasing or operation of its
properties makes such qualification or licensing necessary, except for those
jurisdictions where the failure to be so qualified or licensed or to be in good
standing individually or in the aggregate would not have a material adverse
effect on JKDG; (ii) JKDG has delivered to Cafesa prior to the execution of this
Agreement, complete and correct copies of its Articles of Incorporation and
bylaws, as amended to date.

(b)Subsidiaries. GHM is a wholly-owned subsidiary of JKDG and is duly organized
as a limited liability company in the State of Florida.



   

   

 

 

(c)Authority; Noncontravention. JKDG has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
JKDG and the consummation by JKDG of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of JKDG. This Agreement has been duly executed and delivered by JKDG and,
assuming the due authorization, execution and delivery by Cafesa and the Selling
Shareholders, constitutes a legal, valid and binding obligation of JKDG,
enforceable against JKDG in accordance with its terms. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not, conflict with, or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or loss of
a benefit under, or result in the creation of any Lien upon any of the
properties or assets of JKDG or any of its subsidiaries under, (i) the articles
of incorporation or bylaws of JKDG or the comparable organizational documents of
any of its subsidiaries, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license or similar authorization applicable to JKDG or any of its
subsidiaries or their respective properties or assets or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to JKDG or any of its subsidiaries or their respective properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
violations, defaults, rights, losses or Liens that individually or in the
aggregate would not (x) have a material adverse effect on JKDG or (y) reasonably
be expected to impair the ability of TRC to perform its obligations under this
Agreement. No consent, approval, order or authorization of action by, or in
respect of, or registration, declaration or filing with, any Governmental Entity
is required by or with respect to JKDG or any of its subsidiaries in connection
with the execution and delivery of this Agreement by JKDG or the consummation by
JKDG of the transactions contemplated by this Agreement, except for (1) the
filing with the SEC of such reports under Section 13(a), 13(d), 15(d) or 16(a)
of the Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement; (2) the filing appropriate
documents with the relevant authorities of other states in which JKDG is
qualified to do business and such filings with Governmental Entities to satisfy
the applicable requirements of state securities or "blue sky" laws; and (3) such
consents, approvals, orders or authorizations the failure of which to be made or
obtained individually or in the aggregate would not (x) have a material adverse
effect on JKDG, or (y) reasonably be expected to impair the ability of TRC to
perform its obligations under this Agreement.

JKDG is not in material violation of, or in default under, (i) any term or
provision of its Articles of Incorporation or bylaws; or (ii) any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over it or any of its
properties or business. JKDG owns, possesses or has obtained all material
governmental and other licenses, permits, certifications, registration,
approvals or consents and other authorizations necessary to own or lease, as the
case may be, and to operate its properties and to conduct its business or
operations as presently conducted and all such governmental and other licenses,
permits, certifications, registrations, approvals, consents and other
authorizations are outstanding and in good standing and there are no existing
actions, seeking to cancel, terminate or limit such licenses, permits,
certifications, registrations, approvals or consents or authorizations. 



   

   

 

(d)Information Supplied. None of the information supplied or to be supplied by
JKDG specifically for inclusion or incorporation by reference in any
registration statements, prospectuses, reports, schedules or other documents to
be filed with the SEC or any other governmental entity, shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. All SEC Filings
will comply as to form and substance in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations thereunder, except that no representation or warranty is made by
JDKG with respect to statements made or incorporated by reference therein based
on information supplied by Cafesa specifically for inclusion or incorporation by
reference in any subsequent SEC Filing.

(e)Compliance with Applicable Laws; Litigation. (i) To the knowledge of JKDG,
JKDG and GHM hold all permits, licenses, variances, exemptions, orders,
registrations and approvals of all Governmental Entities which are required for
the operation of the businesses of GHM (the "GHM Permits") except where the
failure to have any such GHM Permits individually or in the aggregate would not
have a material adverse effect on GHM. GHM is in compliance with the terms of
the GHM Permits and all applicable statutes, laws, ordinances, rules and
regulations, except where the failure so to comply individually or in the
aggregate would not have a material adverse effect on GHM. As of the date of
this Agreement, no action, demand, requirement or investigation by any
Governmental Entity and no suit, action or proceeding by any person, in each
case with respect to JKDG or GHM or any of their respective properties, is
pending or, to the knowledge of JKDG, threatened, except as set forth in JKDG
Disclosure documents. (ii) JKDG is not subject to any outstanding order,
injunction or decree which has had or, insofar as can be reasonably foreseen,
individually or in the aggregate will have a material adverse effect on JKDG.

(f)Absence of Benefit Plans. JKDG has no severance, or employment agreements or
policies, bonus, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding providing benefits to any
current or former employee, officer or director of JKDG.

(g)ERISA Compliance. JKDG has never had any employee, medical or pension benefit
plans.

(h)Taxes. (i) JKDG and GHM have filed all material tax returns and reports
required to be filed by it and all such returns and reports are complete and
correct in all material respects, or requests for extensions to file such
returns or reports have been timely filed, granted and have not expired, except
to the extent that such failures to file, to be complete or correct or to have
extensions granted that remain in effect individually or in the aggregate would
not have a material adverse effect on JKDG. JKDG has paid all taxes shown as due
on such returns, and the most recent financial statements contained in the JKDG
SEC Documents reflect an adequate reserve in accordance with USGAAP for all
taxes payable by JKDG for all taxable periods and portions thereof accrued
through the date of such financial statements.

(i)State Takeover Statutes; Certificate of Incorporation. The Board of Directors
of JKDG (including the disinterested Directors thereof) has unanimously approved
this Agreement and the transactions contemplated hereby and such approval
constitutes approval of the Acquisition, and the other transactions contemplated
hereby by the JKDG Board of Directors and constitutes approval of the
Acquisition the issuance of JKDG Stock in connection therewith and the other
transactions contemplated hereby.



   

   

 

 

(j)Certain Contracts. JKDG is not a party to or bound by (i) any "material
contract" (as such term is defined in item 601(b)(10) of Regulation S-K of the
SEC), (ii) any non-competition agreement or any other agreement or obligation
which purports to limit in any material respect the manner in which, or the
localities in which, all or any material portion of the business of JKDG
(including Cafesa), taken as a whole, is or would be conducted, or (iii) any
contract or other agreement which would prohibit or materially delay the
consummation of the Acquisition or any of the transactions contemplated by this
Agreement (all contracts of the type described in clauses (i) and (ii) being
referred to herein as "JKDG Material Contracts"). Each JKDG Material Contract is
valid and binding on JKDG and is in full force and effect, and JKDG has in all
material respects performed all obligations required to be performed by it to
date under each JKDG Material Contract, except where such noncompliance,
individually or in the aggregate, would not have a material adverse effect on
JKDG. JKDG does not know of, nor has received notice of, any violation or
default under (nor, to the knowledge of JKDG, does there exist any condition
which with the passage of time or the giving of notice or both would result in
such a violation or default under) any JKDG Material Contract.

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS

SECTION 4.1. Conduct of Business.

(a)Conduct of Business. Except as may otherwise be expressly contemplated by
this Agreement or as consented to by the other Party in writing, such consent
not to be unreasonably withheld or delayed, during the period from the date of
this Agreement to the Effective Time, each Party shall carry on its business in
the ordinary course consistent with past practice and in compliance in all
material respects with all applicable laws and regulations and, to the extent
consistent therewith, use all reasonable efforts to preserve intact their
current business organizations, use reasonable efforts to keep available the
services of their current officers and other key employees and preserve their
relationships with those persons having business dealings with them to the end
that their goodwill and ongoing businesses shall be unimpaired at the Closing.
Without limiting the generality of the foregoing (but subject to the above
exceptions), except as otherwise contemplated by this Agreement, during the
period from the date of this Agreement to the Closing, neither Cafesa or JKDG
shall:

i.(x) declare, set aside or pay any cash dividends on, make any other
distributions in respect of, or enter into any agreement with respect to the
voting of, any of its capital stock, (y) split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock;

ii.issue, deliver, sell, pledge or otherwise encumber or subject to any Lien any
shares of its capital stock, any other voting securities or any securities
convertible into, or any rights, warrants or options to acquire, any such
shares, voting securities or convertible securities;

iii.  except as contemplated hereby, amend its certificate of incorporation,
By-Laws or other comparable organizational documents;

iv.acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any person;

v.sell, lease, license, mortgage or otherwise encumber or subject to any Lien or
otherwise dispose of any of its properties or assets (including securitization).

vi.incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for the obligations of any person for borrowed money; or

vii.authorize, or commit or agree to take, any of the foregoing actions.



   

   

 

 

(b)Other Actions. Except as required by law, Cafesa and JKDG shall not
voluntarily take any action that would, or that could reasonably be expected to,
result in any of the representations and warranties of such party set forth in
this Agreement that are qualified as to materiality becoming untrue at the
Effective Time.

 

 

(c)Advice of Changes. Cafesa and JKDG shall promptly advise the other Party
orally and in writing to the extent it has knowledge of (i) any representation
or warranty made by it contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by it to comply in any
material respect with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement and
(iii) any change or event having, or which, insofar as can reasonably be
foreseen, could reasonably be expected to have a material adverse effect on such
party or on the truth of their respective representations and warranties or the
ability of the conditions set forth in Article VI to be satisfied; provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of the parties (or remedies with respect thereto) or the
conditions to the obligations of the parties under this Agreement.

SECTION 4.2. No Solicitation by Cafesa.

(a)Cafesa shall not, nor shall they authorize or permit any of their directors,
officers or employees or any investment banker, financial advisor, attorney,
accountant or other representative retained by them or any of their subsidiaries
to, directly or indirectly through another person, (i) solicit, initiate or
encourage (including by way of furnishing information), or take any other action
designed to facilitate, any inquiries or the making of any proposal which
constitutes any Cafesa Takeover Proposal (being defined as any offer or proposal
made by any person or entity to purchase any of the assets of Cafesa, other than
in the usual course of business, or any of the capital stock of Confesa) or (ii)
participate in any discussions or negotiations regarding any Cafesa Takeover
Proposal.

(b)In addition to the obligations of Cafesa set forth in paragraphs (a) of this
Section 4.2, Cafesa shall immediately advise JKDG orally and in writing of any
request for information or of any Cafesa Takeover Proposal, the material terms
and conditions of such request or Cafesa Takeover Proposal and the identity of
the person making such request or Cafesa Takeover Proposal. Cafesa will keep
JKDG reasonably informed of the status and details (including amendments or
proposed amendments) of any such request or Cafesa Takeover Proposal. JKDG shall
treat any information it receives from Cafesa pursuant to this section as
confidential information.

ARTICLE V
ADDITIONAL AGREEMENTS

SECTION 5.1. Access to Information; Confidentiality. Both Cafesa and JKDG shall
afford to the other party and to the officers, employees, accountants, counsel,
financial advisors and other representatives of such other party, reasonable
access during normal business hours during the period prior to the Closing to
all their and the Subsidiaries respective properties, books, contracts,
commitments, personnel and records and, during such period, both Cafesa and JKDG
shall furnish promptly to the other party (a) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (b) all
other information concerning its business, properties and personnel as such
other party may reasonably request. No review pursuant to this Section 5.1 shall
affect any representation or warranty given by the other party hereto. Both
Cafesa and JKDG will hold, and will cause its respective officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in accordance with the terms of
the Confidentiality Agreement.



   

   

 

SECTION 5.2 Best Efforts.

(a)Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties agrees to use their commercially reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Acquisition and the other transactions contemplated by
this Agreement, including (i) the obtaining of all necessary actions or non
actions, waivers, consents and approvals from Governmental Entities and the
making of all necessary registrations and filings and the taking of all steps as
may be necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Entity, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement, including seeking to have any stay or temporary restraining
order entered by any court or other Governmental Entity vacated or reversed, and
(iv) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of this Agreement. Nothing set forth in this Section 5.2(a) will limit or affect
actions permitted to be taken pursuant to Sections 4.1 and 4.2.

(b)In connection with and without limiting the foregoing, Cafesa and JKDG shall
each (i) take all action necessary to ensure that no state statute or regulation
is or becomes applicable to the Acquisition, this Agreement, or any of the other
transactions contemplated by this Agreement and if any state statute or
regulation becomes applicable to this Agreement, or any other transaction
contemplated by this Agreement, take all action necessary to ensure that the
Acquisition and the.other transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effect of such statute or regulation on
the Acquisition and the other transactions contemplated by this Agreement.

SECTION 5.4. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement, and the transactions contemplated by this Agreement, shall
be paid by the party incurring such fees or expenses, whether or not the
Acquisition is consummated.

SECTION 5.5. Public Announcements. Cafesa and JKDG will consult with each other
before issuing, and provide each other the opportunity to review, comment upon
and concur with and use reasonable efforts to agree on, any press release or
other public statements with respect to the transactions contemplated by this
Agreement, including the Acquisition, and shall not issue any such press release
or make any such public statement prior to such consultation, except as either
party may determine is required by applicable law or court process. The parties
agree that the initial press release to be issued with respect to the
transactions contemplated by this Agreement shall be in the form heretofore
agreed to by the parties.

SECTION 5.6. Tax Treatment. No representation or warranty is being made by any
party to any other regarding the treatment of this transaction for federal or
state income taxation. Each party has relied exclusively on its own legal,
accounting and other tax adviser regarding the treatment of the transaction for
federal and state income taxes and on no representation, warranty, or assurance
from any other party or such other party's legal, accounting, or other adviser.



   

   

 

SECTION 5.7. Company Officers; Employment Contracts; Equity Awards. Cafesa
specifically recognizes and approves that on or prior to the Closing Date, JKDG
will enter into an employment agreements with Mr. Luis Ravelo as determined by
and in form and substance reasonably satisfactory to Mr. Ravelo and JKDG and the
basic terms of which are set forth in Article 1.

SECTION 5.8. Conveyance Taxes. Cafesa and JKDG shall cooperate in the
preparation, execution and filing of all returns, questionnaires, applications
or other documents regarding any real property transfer or gains, sales, use,
transfer, value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees or any similar taxes which become payable in
connection with the transactions contemplated by this Agreement that are
required or permitted to be filed on or before the Closing.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.1. Conditions to Each Party's Obligation to Effect the Acquisition.
The respective obligation of each party to effect the Acquisition is subject to
the satisfaction or waiver on or prior to the Closing Date of the following
conditions:

(a)Stockholder and Creditor Approvals. If required by applicable law, the Cafesa
common stockholder approvals and the approval of the creditors of Cafesa (to the
extent such creditor approval is required) shall have been obtained, and copies
of said approvals shall have been provided to JKDG by Cafesa.

(b)Governmental and Regulatory Approvals. Other than the filing provided for
under Section 1.3, all consents, approvals and actions of, filings with and
notices to any Governmental Entity required of Cafesa, JKDG or any of their
subsidiaries to consummate the Acquisition and the other transactions
contemplated hereby, the failure of which to be obtained or taken (i) is
reasonably expected to have a material adverse effect on the Surviving
Corporation and its prospective subsidiaries, taken as a whole, or (ii) will
result in a violation of any laws, shall have been obtained, all in form and
substance reasonably satisfactory to Cafesa and JKDG.

(c)No Injunctions or Restraints. No judgment, order, decree, statute, law,
ordinance, rule or regulation, entered, enacted, promulgated, enforced or issued
by any court or other Governmental Entity of competent jurisdiction or other
legal restraint or prohibition (collectively, "Restraints") shall be in effect
(i) preventing the consummation of the Acquisition, or (ii) which otherwise is
reasonably likely to have a material adverse effect on Cafesa or JKDG, as
applicable; provided, however, that each of the parties shall have used its
commercially reasonable best efforts to prevent the entry of any such Restraints
and to appeal as promptly as possible any such Restraints that may be entered.

 

SECTION 6.2. Conditions to Obligations of JKDG. The obligation of JKDG to effect
the Acquisition is further subject to satisfaction or waiver of the following
conditions:

(a)Representations and Warranties. The representations and warranties of Cafesa
set forth herein shall be true and correct both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to "materiality" or "material
adverse effect" set forth therein) does not have, and is not likely to have,
individually or in the aggregate, a material adverse effect on Cafesa.

(b)Performance of Obligations of Cafesa. Cafesa shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.

(c)No Material Adverse Change. Through the time of closing there has been no
material adverse change in the condition of Cafesa.

 

   

   

 

SECTION 6.3. Conditions to Obligations of Cafesa. The obligation of Cafesa to
effect the Acquisition is further subject to satisfaction or waiver of the
following conditions:

(a)Representations and Warranties. The representations and warranties of JKDG
set forth herein shall be true and correct both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to "materiality," or "material
adverse effect" set forth therein) does not have, and is not likely to have,
individually or in the aggregate, a material adverse effect on JKDG.

(b)Performance of Obligations of JKDG. JKDG shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

(c)No Material Adverse Change. At any time after the date of this Agreement
there shall not have occurred any material adverse change relating to JKDG.

SECTION 6.4. Frustration of Closing Conditions. Neither Cafesa nor JKDG may rely
on the failure of any condition set forth in Section 6.1, 6.2 or 6.3, as the
case may be, to be satisfied if such failure was caused by such party's failure
to use commercially reasonable best efforts to consummate the Acquisition and
the other transactions contemplated by this Agreement. Any term, condition or
provision of the closing conditions may be waived which shall not affect the
validity of the Acquisition. 

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

SECTION 7.1. Termination. This Agreement may be terminated at any time prior to
the Closing Date, and (except in the case of 7.1(d) or 7.1(e)) whether before or
after the Cafesa Stockholder Approval.

(a)by mutual written consent of Cafesa and JKDG;

(b)by Cafesa or JKDG:

i.if the Acquisition shall not have been consummated by May 15, 2017; provided,
however, that the right to terminate this Agreement pursuant to this Section
7.1(b)(i) shall not be available to any party whose failure to perform any of
its obligations under this Agreement results in the failure of the Acquisition
to be consummated by such time; provided, however, that this Agreement may be
extended not more than 30 days by either party by written notice to the other
party if the Acquisition shall not have been consummated as a direct result of
ICCI or TRC having failed to receive all regulatory approvals required to be
obtained with respect to the Acquisition.

ii.if any Restraint having any of the effects set forth in Section 6.1(c) shall
be in effect and shall have become final and nonappealable; provided, that the
party seeking to terminate this Agreement pursuant to this Section 7.1(b)(ii)
shall have used commercially reasonable best efforts to prevent the entry of and
to remove such Restraint;

(c)by JKDG, if Cafesa shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.2(a) or (b), and (B)
is incapable of being cured by JKDG or is not cured within 60 days of written
notice thereof; or

(d)by Cafesa, if JKDG shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.3(a) or (b), and (B)
is incapable of being cured by Cafesa or is not cured within 60 days of written
notice thereof.

 

   

   

 

SECTION 7.2. Effect of Termination. In the event of termination of this
Agreement by either Cafesa or JKDG as provided in Section 7.1, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of JKDG, GHM or Cafesa, other than the provisions of this
Section 7.2 and Article VIII, which provisions survive such termination, and
except to the extent that such termination results from the willful and material
breach by a party of any of its representations, warranties, covenants or
agreements set forth in this Agreement.

SECTION 7.3. Amendment. This Agreement may be amended by the parties at any time
before or after the Cafesa Stockholder Approval, if necessary. This Agreement
may not be amended except by an instrument in writing signed on behalf of each
of the parties.

SECTION 7.4. Extension; Waiver. At any time, a party may (a) extend the time for
the performance of any of the obligations or other acts of the other parties, or
(b) waive any inaccuracies in the representations and warranties of the other
parties contained in this Agreement or in any document delivered pursuant to
this Agreement.

SECTION 7.5. Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 7.1, an amendment of this
Agreement pursuant to Section 7.3 or an extension or waiver pursuant to Section
7.4 shall, in order to be effective, require, in the case of JKDG or Cafesa,
action by its Board of Directors.

ARTICLE VIII
SURVIVAL AND INDEMNIFICATION

SECTION 8.1. Survival of Representations and Warranties. The representations and
warranties of JKDG and Cafesa shall survive the execution and delivery hereof
and the Closing hereunder.

SECTION 8.2. Indemnity by Cafesa. Cafesa shall indemnify, defend and hold
harmless JKDG, its parent(s), subsidiaries, affiliates, directors, officers,
agents and employees (the “JKDG Indemnified Parties”) against and in respect of
any and all liabilities including interest, penalties and reasonable attorneys'
fees, that the JKDG Indemnified Parties shall incur or suffer, which arise or
result from, or relate to (a) any breach by Cafesa of any of its representations
or warranties contained in the Agreement, or the failure of Cafesa to perform
any covenant or agreement contained in the Agreement, or in any schedule,
certificate, exhibit or other instrument furnished or to be furnished by Cafesa
under the Agreement, (b) any and all claims of whatever nature, asserted (with
or without the commencement of legal action) against the JKDG Indemnified
Parties with respect to any liabilities or assets not disclosed, and (c) any and
all claims of whatever nature, asserted (but only upon the commencement of legal
action) against the JKDG Indemnified Parties by any creditor or shareholder of
Cafesa or by any third party making a claim through or on behalf of such
creditor or shareholder.

SECTION 8.3. Indemnity by JKDG. JKDG shall indemnify, defend and hold harmless
Cafesa, its parent(s), subsidiaries, affiliates, directors, officers, agents and
employees (the “Cafesa Indemnified Parties”) against and in respect of any and
all liabilities including interest, penalties and reasonable attorneys' fees,
that the Cafesa Indemnified Parties shall incur or suffer, which arise or result
from, or relate to (a) any breach by JKDG of any of its representations or
warranties contained in the Agreement, or the failure of JKDG to perform any
covenant or agreement contained in the Agreement, or in any schedule,
certificate exhibit or other instrument furnished or to be furnished by JKDG
under the Agreement, including payment in full of any IRS liability as set forth
on Schedule 3.1 and (b) any and all claims of whatever nature, asserted (but
only upon the commencement of legal action) against the Cafesa Indemnified
Parties by any creditor or shareholder of JKDG or by any third party making a
claim through or on behalf of such creditor or shareholder. 



   

   

 

ARTICLE IX

GENERAL PROVISIONS

SECTION 9.1. Survival of Representations and Warranties. The representations and
warranties in this Agreement shall survive the Closing.

SECTION 9.2. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

1.if to JKDG or GHM, to

JunkieDog.Com Inc.

Attn: Robert Rico

407 Lincoln Rd., Suite 2A

Miami Beach, FL 33139

 

With a copy to (which shall not constitute notice):

Jonathan Leinwand, Esq

Greenspoon Marder PA

200 E Broward Blvd. Suite 1800

Fort Lauderdale, FL 33301

 

 

2.if to Cafesa, to

Cafesa Co

Attn: Luis Ravelo

18960 SW 310th Street
Homestead, FL 33030

 

With a copy to (which shall not constitute notice):

 

TBA

____________________________

____________________________

____________________________

 

SECTION 9.3. Definitions. For purposes of this Agreement:

(a)“Affiliate” except for purposes of Section 5.10, an "affiliate" of any person
means another person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person, where "control" means the possession, directly or indirectly;
of the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise;

(b)"material adverse change" or "material adverse effect" means, when used in
connection with JKDG or Cafesa, any change, effect, event, occurrence or state
of facts that is, or would reasonably be expected to be, materially adverse to
the business, financial condition or results of operations of such party; and
the terms "material" and "materially" have correlative meanings;

(c)"person" means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity;

(d)a "subsidiary" of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person;
and

(e)"knowledge" of any person which is not an individual means the knowledge of
such person's executive officers or senior management of such person's operating
divisions and segments, in each case after reasonable inquiry.



   

   

 

SECTION 9.4. Power of Attorney. Cafesa hereby appoints JKDG as its agent and
attorney-in-fact for the purpose of executing and delivering any and all
documents necessary to carry out the intent and provisions of this Agreement. In
the event Cafesa refuses to comply with any of the provisions of this Agreement
or is not present at the Closing, any conveyance by such agent and
attorney-in-fact shall be a conveyance of all of the Cafesa’s right, title, and
equity in and to the stock. This power of attorney is coupled with an interest
and may not be terminated by Confesa as long as this Agreement remains in
effect.

SECTION 9.5. Interpretation. When a reference is made in this Agreement to an
Article, Section or Exhibit, such reference shall be to an Article or Section
of, or an Exhibit to, this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation". The words "hereof', "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns.

SECTION 9.6. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

SECTION 9.7. Entire Agreement; No Third-Party Beneficiaries. This Agreement
(including the documents and instruments referred to herein) (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.

SECTION 9.8. Governing Law; Disputes. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida regardless of the
laws that might otherwise govern under applicable principles of conflict of laws
thereof

SECTION 9.9. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by either of the parties hereto without the prior
written consent of the other party. Any assignment in violation of the preceding
sentence shall be void. Subject to the preceding two sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

SECTION 9.10. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 9.11. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

[SIGNATURE PAGES FOLLOW]



   

   

 

IN WITNESS WHEREOF, JKDG, the Selling Shareholders and Cafesa have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

Cafesa.Co, a Florida corporation

By: /s/ Luis Ravelo

Name: Luis Ravelo

Title: President

 

JunkieDog.com., a Nevada corporation

By: /s/ Tanya Bredemeier

Name: Tanya Bredemeier

Title: President

 

LUIS RAVELO (“SELLING SHAREHOLDER”)

 

By: /s/ Luis Ravelo

Name: Luis Ravelo

 

 

LUCIA RAVELO (“SELLING SHAREHOLDER”)

 

By: /s/ Lucia Ravelo

Name: Lucia Ravelo

 



   

   

 

 

Exhibit 1.1(a) – Assumed Liabilities

 



   

   

 

Exhibit 1.1(d) – Shareholders Agreement

 



   

   

 

 

Exhibit 1.3 – Financial Information of Cafesa

 



   

   

  

 

Exhibit 1.6 – Assignment of Contracts

 



   

   

 

 

Exhibit 3.1(c) – Cafesa Capital Structure

 



   

   



 

 

